
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 300
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prevent abuse of Government charge
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Government Charge Card Abuse
			 Prevention Act of 2012.
		2.Management of purchase cards
			(a)Government-wide safeguards and internal
			 controls
				(1)In generalChapter 19 of title 41, United States Code,
			 is amended by adding at the end the following new section:
					
						1909.Management of purchase cards
							(a)Required safeguards and internal
				controlsThe head of each
				executive agency that issues and uses purchase cards and convenience checks
				shall establish and maintain safeguards and internal controls to ensure the
				following:
								(1)There is a record in each executive agency
				of each holder of a purchase card issued by the agency for official use,
				annotated with the limitations on single transactions and total transactions
				that are applicable to the use of each such card or check by that purchase card
				holder.
								(2)Each purchase card holder and individual
				issued a convenience check is assigned an approving official other than the
				card holder with the authority to approve or disapprove transactions.
								(3)The holder of a purchase card and each
				official with authority to authorize expenditures charged to the purchase card
				are responsible for—
									(A)reconciling the charges appearing on each
				statement of account for that purchase card with receipts and other supporting
				documentation; and
									(B)forwarding a summary report to the
				certifying official in a timely manner of information necessary to enable the
				certifying official to ensure that the Federal Government ultimately pays only
				for valid charges that are consistent with the terms of the applicable
				Government-wide purchase card contract entered into by the Administrator of
				General Services.
									(4)Any disputed purchase card charge, and any
				discrepancy between a receipt and other supporting documentation and the
				purchase card statement of account, is resolved in the manner prescribed in the
				applicable Government-wide purchase card contract entered into by the
				Administrator of General Services.
								(5)Payments on purchase card accounts are made
				promptly within prescribed deadlines to avoid interest penalties.
								(6)Rebates and refunds based on prompt
				payment, sales volume, or other actions by the agency on purchase card accounts
				are reviewed for accuracy and properly recorded as a receipt to the agency that
				pays the monthly bill.
								(7)Records of each purchase card transaction
				(including records on associated contracts, reports, accounts, and invoices)
				are retained in accordance with standard Government policies on the disposition
				of records.
								(8)Periodic reviews are performed to determine
				whether each purchase card holder has a need for the purchase card.
								(9)Appropriate training is provided to each
				purchase card holder and each official with responsibility for overseeing the
				use of purchase cards issued by the executive agency.
								(10)The executive agency has specific policies
				regarding the number of purchase cards issued by various component
				organizations and categories of component organizations, the credit limits
				authorized for various categories of card holders, and categories of employees
				eligible to be issued purchase cards, and that those policies are designed to
				minimize the financial risk to the Federal Government of the issuance of the
				purchase cards and to ensure the integrity of purchase card holders.
								(11)The executive agency uses effective
				systems, techniques, and technologies to prevent or identify illegal, improper,
				or erroneous purchases.
								(12)The executive agency invalidates the
				purchase card of each employee who—
									(A)ceases to be employed by the agency,
				immediately upon termination of the employment of the employee; or
									(B)transfers to another unit of the agency,
				immediately upon the transfer of the employee unless the agency determines that
				the units are covered by the same purchase card authority.
									(13)The executive agency takes steps to recover
				the cost of any illegal, improper, or erroneous purchase made with a purchase
				card or convenience check by an employee, including, as necessary, through
				salary offsets.
								(b)GuidanceThe Director of the Office of Management
				and Budget shall review existing guidance and, as necessary, prescribe
				additional guidance governing the implementation of the requirements of
				subsection (a) by executive agencies.
							(c)Penalties for violations
								(1)In generalThe head of each executive agency shall
				provide for appropriate adverse personnel actions or other punishment to be
				imposed in cases in which employees of the agency violate agency policies
				implementing the guidance required by subsection (b) or make illegal, improper,
				or erroneous purchases with purchase cards or convenience checks.
								(2)DismissalPenalties prescribed for employee misuse of
				purchase cards or convenience checks shall include dismissal of the employee,
				as appropriate.
								(3)Reports on violationsThe guidance prescribed under subsection
				(b) shall direct each head of an executive agency with more than $10,000,000 in
				purchase card spending annually, and each Inspector General of such an
				executive agency, on a semiannual basis, to submit to the Director of the
				Office of Management and Budget a joint report on violations or other actions
				covered by paragraph (1) by employees of such executive agency. At a minimum,
				the report shall set forth the following:
									(A)A summary description of confirmed
				violations involving misuse of a purchase card following completion of a review
				by the agency or by the Inspector General of the agency.
									(B)A summary description of all adverse
				personnel action, punishment, or other action taken based on each
				violation.
									(d)Risk assessments and auditsThe Inspector General of each executive
				agency shall—
								(1)conduct periodic assessments of the agency
				purchase card or convenience check programs to identify and analyze risks of
				illegal, improper, or erroneous purchases and payments in order to develop a
				plan for using such risk assessments to determine the scope, frequency, and
				number of periodic audits of purchase card or convenience check
				transactions;
								(2)perform analysis or audits, as necessary,
				of purchase card transactions designed to identify—
									(A)potentially illegal, improper, or erroneous
				uses of purchase cards;
									(B)any patterns of such uses; and
									(C)categories of purchases that could be made
				by means other than purchase cards in order to better aggregate purchases and
				obtain lower prices (excluding transactions made under card-based strategic
				sourcing arrangements);
									(3)report to the head of the executive agency
				concerned on the results of such analysis or audits; and
								(4)report to the Director of the Office of
				Management and Budget on the implementation of recommendations made to the head
				of the executive agency to address findings of any analysis or audit of
				purchase card and convenience check transactions or programs for compilation
				and transmission by the Director to Congress and the Comptroller
				General.
								(e)Relationship to Department of Defense
				purchase card regulationsThe
				requirements of this section shall not apply to the Department of Defense. See
				section 2784 of title 10 for provisions relating to management of purchase
				cards in the
				Department.
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 19 of title 41, United States Code, is amended by adding at the end the
			 following new item:
					
						
							1909. Management of purchase
				cards.
						
						.
				(b)Conforming amendments to Department of
			 Defense purchase card provisionsSubsection (b) of section 2784 of title 10,
			 United States Code, is amended—
				(1)by moving paragraph (8) to the end of the
			 subsection and redesignating that paragraph as paragraph (14);
				(2)by redesignating paragraphs (2), (3), (4),
			 (5), (6), and (7) as paragraphs (3), (4), (5), (6), (7), and (8),
			 respectively;
				(3)by inserting after paragraph (1) the
			 following new paragraph (2):
					
						(2)That each purchase card holder and
				individual issued a convenience check is assigned an approving official other
				than the card holder with the authority to approve or disapprove
				transactions.
						;
				(4)by adding after paragraph (10) the
			 following new paragraphs:
					
						(11)That the Department of Defense uses
				effective systems, techniques, and technologies to prevent or identify
				potential fraudulent purchases.
						(12)That the Department of Defense takes
				appropriate steps to invalidate the purchase card of each card holder
				who—
							(A)in the case of an employee of the
				Department—
								(i)ceases to be employed by the Department,
				immediately upon termination of the employment of the employee; or
								(ii)transfers to another unit of the
				Department, immediately upon the transfer of the employee unless the Secretary
				of Defense determines that the units are covered by the same purchase card
				authority; and
								(B)in the case of a member of the armed
				forces, is separated or released from active duty or full-time National Guard
				duty.
							(13)That the Department of Defense takes steps
				to recover the cost of any illegal, improper, or erroneous purchase made with a
				purchase card or convenience check by an employee or member of the armed
				forces, including, as necessary, through salary
				offsets.
						;
				and
				(5)by adding at the end the following new
			 paragraph:
					
						(15)That the Inspector General of the
				Department of Defense conducts periodic audits or reviews of purchase card or
				convenience check programs to identify and analyze risks of illegal, improper,
				or erroneous purchases and payments and that the findings of such audits or
				reviews, along with recommendations to prevent abuse of purchase cards or
				convenience checks, are reported to the Director of the Office of Management
				and Budget and
				Congress.
						.
				(c)Deadline for guidance on management of
			 purchase cardsThe Director
			 of the Office of Management and Budget shall prescribe the guidance required by
			 section 1909(b) of title 41, United States Code, as added by subsection (a),
			 not later than 180 days after the date of the enactment of this Act.
			3.Management of travel cardsSection 2 of the Travel and Transportation
			 Reform Act of 1998 (Public Law 105–264; 5 U.S.C. 5701 note) is amended by
			 adding at the end the following new subsection:
			
				(h)Management of travel charge cards
					(1)Required safeguards and internal
				controlsThe head of each
				executive agency that has employees that use travel charge cards shall
				establish and maintain the following internal control activities to ensure the
				proper, efficient, and effective use of such travel charge cards:
						(A)There is a record in each executive agency
				of each holder of a travel charge card issued on behalf of the agency for
				official use, annotated with the limitations on amounts that are applicable to
				the use of each such card by that travel charge card holder.
						(B)Rebates and refunds based on prompt
				payment, sales volume, or other actions by the agency on travel charge card
				accounts are monitored for accuracy and properly recorded as a receipt of the
				agency that employs the card holder.
						(C)Periodic reviews are performed to determine
				whether each travel charge card holder has a need for the travel charge
				card.
						(D)Appropriate training is provided to each
				travel charge card holder and each official with responsibility for overseeing
				the use of travel charge cards issued by the executive agency.
						(E)Each executive agency has specific policies
				regarding travel charge cards issued for various component organizations and
				categories of component organizations, the credit limits authorized for various
				categories of card holders, and categories of employees eligible to be issued
				travel charge cards, and designs those policies to minimize the financial risk
				to the Federal Government of the issuance of the travel charge cards and to
				ensure the integrity of travel charge card holders.
						(F)Each executive agency has policies to
				ensure its contractual arrangement with each travel charge card issuing
				contractor contains a requirement that the creditworthiness of an individual be
				evaluated before the individual is issued a travel charge card, and that no
				individual be issued a travel charge card if that individual is found not
				creditworthy as a result of the evaluation (except that this paragraph shall
				not preclude issuance of a restricted use, prepaid, declining balance,
				controlled-spend, or stored value card when the individual lacks a credit
				history or has a credit score below the minimum credit score established by the
				Director of the Office of Management and Budget). The Director of the Office of
				Management and Budget shall establish a minimum credit score for determining
				the creditworthiness of an individual based on rigorous statistical analysis of
				the population of card holders and historical behaviors. Notwithstanding any
				other provision of law, such evaluation shall include an assessment of an
				individual’s consumer report from a consumer reporting agency as those terms
				are defined in section 603 of the Fair Credit
				Reporting Act (15 U.S.C. 1681a).
						(G)Each executive agency uses effective
				systems, techniques, and technologies to prevent or identify improper
				purchases.
						(H)Each executive agency ensures that the
				travel charge card of each employee who ceases to be employed by the agency is
				invalidated immediately upon termination of the employment of the employee (or,
				in the case of a member of the uniformed services, upon separation or release
				from active duty or full-time National Guard duty).
						(I)Each executive agency shall ensure that,
				where appropriate, travel card payments are issued directly to the travel
				card-issuing bank for credit to the employee’s individual travel card
				account.
						(2)Guidance on management of travel charge
				cardsNot later than 180 days
				after the date of the enactment of the Government Charge Card Abuse Prevention Act of
				2012, the Director of the Office of Management and Budget shall
				review the existing guidance and, as necessary, prescribe additional guidance
				for executive agencies governing the implementation of the requirements in
				paragraph (1).
					(3)Inspector General auditThe Inspector General of each executive
				agency with more than $10,000,000 in travel card spending shall conduct
				periodic audits or reviews of travel card programs to analyze risks of illegal,
				improper, or erroneous purchases and payments. The findings of such audits or
				reviews along with recommendations to prevent improper use of travel cards
				shall be reported to the Director of the Office of Management and Budget and
				Congress.
					(4)Penalties for violationsConsistent with the guidance prescribed
				under paragraph (2), each executive agency shall provide for appropriate
				adverse personnel actions to be imposed in cases in which employees of the
				executive agency fail to comply with applicable travel charge card terms and
				conditions or applicable agency regulations or commit fraud with respect to a
				travel charge card, including removal in appropriate cases.
					(5)DefinitionsIn this subsection:
						(A)Executive agencyThe term executive agency
				means an agency as that term is defined in subparagraphs (A) and (B) of section
				5701(1) of title 5, United States Code.
						(B)Travel charge cardThe term travel charge card
				means any Federal contractor-issued travel charge card that is individually
				billed to each card
				holder.
						.
		4.Management of centrally billed
			 accounts
			(a)Required internal controls for centrally
			 billed accountsThe head of
			 an executive agency that has employees who use a travel charge card that is
			 billed directly to the United States Government shall establish and maintain
			 the following internal control activities:
				(1)The executive agency shall ensure that
			 officials with the authority to approve official travel verify that centrally
			 billed account charges are not reimbursed to an employee.
				(2)The executive agency shall dispute
			 unallowable and erroneous charges and track the status of the disputed
			 transactions to ensure appropriate resolution.
				(3)The executive agency shall submit requests
			 to servicing airlines for refunds of fully or partially unused tickets, when
			 entitled to such refunds, and track the status of unused tickets to ensure
			 appropriate resolution.
				(b)GuidanceNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget
			 shall review the existing guidance and, as necessary, prescribe additional
			 guidance for executive agencies implementing the requirements of subsection
			 (a).
			5.DefinitionsIn this Act:
			(1)Executive agencyThe term executive agency has
			 the meaning given such term in section 133 of title 41, United States
			 Code.
			(2)EmployeeThe term employee has the
			 meaning given such term in section 2(d)(3) of the Travel and Transportation
			 Reform Act of 1998 (Public Law 105–264; 5 U.S.C. 5701 note).
			6.Construction
			(a)Executive agency accountingNothing in this Act, or the amendments made
			 by this Act, shall be construed to excuse the head of an executive agency from
			 the responsibilities set out in section 3512 of title 31, United States Code,
			 or in the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note).
			(b)Personal informationNothing in this Act, or the amendments made
			 by this Act, shall be construed to require the disclosure of personally
			 identifying information that is otherwise protected from disclosure under
			 section 552a of title 5, United States Code (popularly known as the Privacy Act
			 of 1974).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
